DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
CLAIM 1:
In line 1, replace “integrate” with --integrated--.
CLAIM 9:
In line 4, replace “the” with --a--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (2009/0116161).
In re Claim 1, Takahashi teaches a semiconductor integrated circuit device as seen in Figures 1, 4, and 6 comprising: an output transistor (14) connected between a voltage input terminal  (P3) to which a DC voltage (12) is input and a voltage output terminal (P4); a control circuit (28) that controls on/off of the output transistor (paragraphs 75-77); a proportional current generation circuit (18 and 51) capable of generating a current proportionally smaller than a current flowing through the output transistor (paragraphs 73-74); an overcurrent detection circuit (59) capable of detecting an overcurrent state of an output current by determining whether a current flowing through the output transistor is equal to or greater than a first predetermined current value (ILfc), based on the current generated by the proportional current generation circuit (paragraphs 84-94); and a retry circuit (73) that generates and outputs a signal for intermittently turning off the output transistor in response to the overcurrent detection circuit detecting the overcurrent state (“OC Copping Stage”, paragraphs 146-151).
In re Claim 2, Takahashi teaches that the control circuit repeats temporarily turning off the output transistor, based on the signal output by the retry circuit (paragraph 150).
In re Claim 3, Takahashi teaches a first external terminal (P1) for receiving a predetermined signal (S1, as seen in Figure 1); and a logic circuit (27) that receives the signal input to the first external terminal and the signal output by the retry circuit 73 (as seen in Figure 6), wherein the control circuit 28 controls the output transistor, based on a signal output by the logic circuit 27 (as seen in Figure 1).
In re Claim 4, Takahashi teaches the retry circuit 73 includes a timer circuit (paragraph 118) that starts measuring a time in response to the overcurrent detection circuit detecting the overcurrent state and that outputs a signal to the logic circuit 27 when a predetermined period of time has elapsed, and based on the signal output by the timer circuit, the logic circuit supplies the control circuit with the signal for temporarily turning off the output transistor (paragraphs 146-150).
In re Claim 6, Takahashi teaches a current limit circuit 58 that limits the output current of the output transistor such that the output current is not equal to greater than a second predetermined current value ILoc (paragraph 102), wherein the second predetermined current value for the current limit circuit to be activated is greater than the first predetermined current value for the overcurrent detection circuit to detect the overcurrent state (paragraph 94).
In re Claim 7, Takahashi teaches that the device is a high-side switch (as seen in Figure 1), wherein the proportional current generation circuit includes: a first transistor 18 connected in parallel with the output transistor (as seen in Figures 1 and 4), a control terminal of the first transistor receiving a signal identical to a control signal applied to a control terminal of the output transistor (as seen in Figures 1 and 4); a second transistor 57 and a current-voltage converter (16 and 55) connected between the voltage input terminal and a grounding point so as to be in series to the first transistor (as seen in Figure 4); and a differential amplifier circuit (56, paragraph 88) that receives as inputs a potential at an output side of the output transistor and a potential at a connecting node between the first transistor and the second transistor, wherein an output of the differential amplifier circuit is applied to a control terminal of the second transistor (as seen in Figure 4), and a voltage Vo converted from a current by the current-voltage converter is supplied to the overcurrent detection circuit (as seen in Figure 4).
In re Claim 8, Takahashi teaches that the device is a linear regulator as seen in Figure 1, wherein the proportional current generation circuit includes: a first transistor 18 connected in parallel with the output transistor (as seen in Figures 1 and 4), a control terminal of the first transistor receiving a signal identical to a control signal applied to a control terminal of the output transistor (as seen in Figures 1 and 4); a second transistor 57 and a current-voltage converter (16 and 55) connected between the voltage input terminal and a grounding point so as to be in series to the first transistor (as seen in Figure 4), wherein a voltage Vo converted from a current by the current-voltage converter is supplied to the overcurrent detection circuit (as seen in Figure 4).
In re Claim 9, Takahashi teaches that the current-voltage converter includes an external resistor 16 connected to a third external terminal P5 (paragraph 73).
In re Claim 10, Takahashi teaches a thermal shutdown circuit 25 that generates and outputs a signal for turning off the output transistor in response to a chip temperature being equal to or higher than a predetermined temperature (paragraph 104).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claim 5, Burkland et al (2008/0055808) teaches an analog timer circuit 28as seen in Figure 3 that comprises a current mirror (62 and 63), current source 60, and an external capacitor 32 (paragraph 33).  However the Examiner found that it would be improper to replace the timer 73 of Takahashi with the analog timer as taught by Burkland.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shen et al (2020/0203943) teaches controlling a solid state breaker Q in a normal mode, current limiting mode, and shutoff mode (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836